El Juez Pbesidente Señor Trías Monge
emitió la opinión del Tribunal.
Envuelve este caso la interpretación del límite aplicable de una póliza de seguro contra accidentes de automóvil. La codemandada recurrida se obligó con el codemandado recu-rrido, en la versión original de la póliza:
“To ipay on behalf of the insured all sums "which the insured shall become legally obligated to pay as damages because of: bodily injury, sickness or disease, including death therefrom, hereinafter called ‘bodily injury’, sustained by any person. . . .” (sec. 1)
El límite de la responsabilidad se fijó en $25,000.00 por persona, hasta un máximo de $50,000.00 por accidente o evento {occurrence). Sobre este particular dispuso la póliza:
“The limit of bodily injury liability stated in the declarations as applicable to ‘each person’ is the limit of the company’s liability for all damages, including damages for care and loss of services, arising out of bodily injury sustained by one person as the result of any one occurrence; the limit of such liability stated in the declarations as applicable to ‘each occurrence’ is, subject to the above provision respecting each person, the total limit of the company’s liability for all such damages arising out of bodily injury sustained by two or more persons as the result of any one occurrence....” (sec. 7)
*602La demanda en este pleito se instó por el esposo e hijos de la señora J. C. de Ferrer, quien falleció instantáneamente al ser arrollada por el automóvil del asegurado recurrido mien-tras intentaba cruzar una carretera. Su esposo y dos de sus hijos estaban en las inmediaciones del lugar al ocurrir el acci-dente : Los tres experimentaron, según determinación del tribunal de instancia; “angustias físicas y mentales.” A una hija, de treinta y un años de edad, se le llevó al hospital y se le proporcionaron calmantes. Se privó a todos los demandantes de la compañía y el cariño del familiar perdido. Ninguna persona, fuera de la difunta, sufrió lesiones corporales direc-tas.
Determinada la negligencia del conductor recurrido por el tribunal de instancia, se dictó sentencia a favor de los deman-dantes por la suma de $100,000. A la compañía aseguradora se le halló responsable hasta el límite de $25,000.00, más las costas, intereses y honorarios de abogado. Se ha recurrido ante nos en súplica de que se modifique la sentencia para que la compañía aseguradora recurrida responda por la suma máxima de $50,000. El problema de interpretación planteado es novel en esta jurisdicción.
Las cláusulas que motivan esta controversia son represen-tativas de las pólizas de esta naturaleza que usualmente se expiden, con algunas variantes, en Estados Unidos. Véase el espécimen copiado en Keeton, Insurance Law, West Publishing Co., 1971, pág. 653 y ss. Si acaso, es más explícito el modelo utilizado en Puerto Rico, en cuanto aclara mediante la enumeración no taxativa de ejemplos, la frase “todos los daños” que en él se utiliza, expresando que “El límite para responsabilidad corporal aplicable a ‘cada persona’ constituye el límite de responsabilidad de la compañía por todos los daños, inclusive aquéllos incurridos por cuido y pérdida de servicios, resultantes del daño corporal sufrido por una persona como consecuencia de un accidente. . . .” (Bastardillas y traducción nuestras.)
*603 Bajo el lenguaje empleado se hace aún más nítida una distinción central, reconocida generalmente, para la recta interpretación de la póliza que nos concierne: la diferencia entre los daños directos y los daños indirectos o resultantes. Si un automóvil arrolla a una persona, es de esperar que ello le cause grave angustia mental a sus familiares, gastos por su cuido, de no fallecer de inmediato, y daños por pérdida de servicios. Estos son daños indirectos; fluyen de la lesión corporal primaria que se le inflige a una sola persona. Para justificar la utilización del límite de $50,000.00 por cada acci-dente o evento es necesario que más de una persona. sufra daños corporales directos; no basta con la prueba de daños resultantes. Los contratos de seguro, por ser de adhesión, se interpretan liberalmente a favor del asegurado, Rosario v. Atl. Southern Ins. Co. of P.R., 95 D.P.R. 759, 765 (1968), pero si el lenguaje es claro no pueden violentarse obligaciones contraídas al amparo de la ley. Rivera v. Insurance Co. of P.R., 1.03 D.P.R. 91 (1974).
El grueso de las autoridades respalda la distinción seña-lada y el análisis consiguiente de la cláusula aquí envuelta. 15 Couch, On Insurance 2d, sec. 56:44; 8 Appleman, Insurance Law and Practice, sec. 4893; 8 Blashfield, Automobile Law and Practice, sec. 345.2, págs. 458-459; New Amsterdam Casualty Co. v. Hart, 16 So.2d 118 (Fla. 1943); Clark v. Hartford Accident and Indemnity Co., 457 S.W.2d 35 (Term. 1970); Smith v. State Farm Mutual Auto Ins. Co., 477 S.W. 2d 186 (Ark. 1972).
En Puerto Rico hemos establecido hace años la recobrabilidad de daños mentales, Cirino v. Fuentes Fluviales, 91 D.P.R. 608, 617 (1964), derecho todavía emergente en muchos estados de Estados Unidos. Comment, Negligently Inflicted Mental Distress: The Case for an Independent Tort, 59 Geo. L. Rev. 1237 (1971). Los daños mentales son daños resultantes o indirectos. Su efecto no es alterar el límite simple de la póliza y requerir el uso del límite máximo, al menos en sitúa-*604Clones como la presente. Commercial Union Insurance Co. v. Gonzalez Rivera, 358 F.2d 480 (1st Cir. I960). No nos pronunciamos, ya que el asunto no se plantea en el contexto de hechos que provocó la actual controversia, sobre si puede llegarse a un resultado distinto cuando los daños mentales son de tal gravedad que causen lesiones corporales constitutivas de daño directo o primario. Véase: Employers Casualty Insurance Co. v. Foust, 105 Cal. Rptr. 505 (1972).
Respecto a la concesión de intereses y costas en exceso del límite simple de la póliza, el poder de los tribunales para concederlos está establecido. 8 Appleman, op. cit. 328. Igual regla es aplicable a los honorarios de abogado que se le impusieron a la compañía aseguradora, asunto que ésta no cuestiona.

Se confirmará en consecuencia la sentencia dictada por el tribunal de instancia.

El Juez Asociado, Señor Angel M. Martín, concurre en el resultado sin opinión. El Juez Asociado, Señor Carlos J. Iri-zarry Yunqué, disiente con opinión.
—O—